DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 05/05/2021, are currently pending and have been fully considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/13/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a method, and claim 10 is machine to a system, and claim 17 is drawn to a system.  These are method, machine, and system, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 10, and 17 substantially recites the limitations: 
	Claims 1 language: “receiving, readings, wherein t; generating, , an input data set and an output data set; storing a first  ledger entry on an  materials ledger, wherein the first  ledger entry comprises the input data set and a time that each  reading corresponding to the one or more intake locations was taken; storing a second electronic ledger entry on the  materials ledger, wherein the second  ledger entry comprises the output data set and a time that each  reading corresponding to the outlet locations was taken; and generating for display data associated with the first  ledger entry and data associated with the second  ledger entry.
	In addition claim 10 recites 
	In addition claim 17 
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
	The limitations above recite concepts of material flow data collection and recording, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claim 
In addition, claims 10 and 17 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-20 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 10, and 17 recites the additional element: 
Claims 1, 10, and 17: “a materials container”, “a plurality of sensor”, “one or more sensors at one or more intake locations and one or more sensors at one or more outlet locations”;
Claims 10 an 17: “A non-transitory computer-readable storage medium”, 
Claim 10: “a processor, the instructions comprising”;
Claim 17: “a computer processor”;
The additional elements above represent mere data gathering (e.g., receiving reading data) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to determine which sale vehicle will deliver the item to the costumer. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application 
Claims 10 and 17 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 10, and 17 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional specification para. 60-61 an figure 6.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the 
	Dependent claims 2-9, 11-16, 18-20 do not add “significantly more” to the eligibility of claims 1, 10, 17 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 10, and 17 recites “receiving, from a materials container, a plurality of sensor readings, wherein the materials container comprises one or more sensors at one or more intake locations and one or more sensors at one or more outlet locations”. It is unclear if the sensors that is in the container is the same sensor that provide the reading.
	Claims 2-9, 11-16, 18-20s depend from claims 1, 10, and 17 and do not cure the deficiencies set forth above.

 	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claim(s) 1-2, 5-7, 10-11, 14-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill (US 20200228316 A1) in view of  Fujiwara et al. (US 9291524 B2, hereinafter Fujiwara).
	Regarding claims 1, 10, and 17 Cahill disclose a method for tracking material flow, the method comprising:
	receiving, from a materials container, a plurality of sensor readings,  (¶96) Field devices in Plant A collect measurement reading regarding oil obtained from the pipeline; (¶41) at least one field device performs a physical function (e.g., opening or closing a valve, increasing or decreasing a temperature, taking a measurement, sensing a condition, etc.);
	generating, from the plurality of sensor readings, transaction ¶143 - At block 1202, data related to a process control element is obtained from a field device. The process control element may be a field device, a controller, or a process plant entity such as a valve, a tank, a  Then at block 1204, a transaction is generated that includes the process plant data related to the process control element; 
	storing a first electronic ledger entry on an electronic materials ledger, wherein the first electronic ledger entry comprises the input data set and a time; ¶96 Field devices in Plant A may collect measurements regarding the shared resource such as an amount of oil obtained from the pipeline, broadcast the measurement data in transactions to the local blockchain for Plant A; (¶118) information regarding the quantity of the product received. For example, the field device may be a flow rate sensor that determines the volume of oil obtained at Plant A over a particular time period (e.g., an hour, a day, etc.) and includes the volume in the transaction. and figures 9 and 7A; (¶144) include copies of the generated block in the distribute ledger;
	storing a second electronic ledger entry on the electronic materials ledger, wherein the second electronic ledger entry comprises the data set and a time; and ¶96 - Field devices in Plant A may collect measurements regarding the shared resource such as an amount of oil obtained from the pipeline, broadcast the measurement data in transactions to the local blockchain for Plant A; (¶97) transactions from each local blockchain 710, 720 are provided to a global blockchain 730 for the respective party or process plant, where the global blockchain 730 is maintained by several process plants and/or via cloud services having several cloud computing systems.  further see (¶118) information regarding the quantity of the product received. For example, the field device may be a flow rate sensor that determines the volume of oil obtained at Plant A over a particular time period (e.g., an hour, a day, etc.) and includes the volume in the transaction. and figures 9 and 7A; (¶117) When the field device detects oil flowing through a valve, the field device broadcasts a transaction 906 to blockchain 902 to be included in a block, such as block 904; (¶144) include copies of the generated block in the distribute ledger;
generating for display data associated with the first electronic ledger entry and data associated with the second electronic ledger entry. (¶140) a user interface device, may retrieve each of the transactions involving a particular product from the distributed ledger using the identification information for the product;
	In addition claim 10 recites “A non-transitory computer-readable storage medium comprising instructions executable by a processor, the instructions comprising:”¶53 and figure 1;
	In addition claim 17 “recites a computer processor; and a non-transitory computer-readable storage medium storage instructions that when executed by the computer processor perform actions comprising” ¶53 and figure 1;
	Cahill discloses ¶55 - the field devices are located, disposed in field environment, see figure 1; ¶58 and figure 2 -  the devices 202 comprising an infinite amount of field devices; however does not specifically disclose the exactly location of the fields devices “wherein the materials container comprises one or more sensors at one or more intake locations and one or more sensors at one or more outlet locations;”, “generating data an input data set and an output data set;”,“that each sensor reading corresponding to the one or more intake locations was taken;”, “that each sensor reading corresponding to the outlet locations was taken;”;
	Fujiwara discloses:
	Figure 4 disclose the inter-cooler 67 with an inter-cooler inlet pressure sensor P1, and an inter-cooler outlet sensor; 
	5:35-55 - the inter-cooler inlet temperature detected at the inter-cooler inlet temperature sensor T1, the inter-cooler inlet pressure detected at the inter-cooler inlet pressure sensor P1, the inter-cooler outlet pressure detected at the inter-cooler outlet pressure sensor P2, and the exhaust temperature detected at the exhaust temperature sensor T3 are input to the engine monitoring device 13. The engine monitoring device 13 then transmits the above sensor data to the operation data collection device 100 through a network line as sensing data concerning the intake/exhaust system of the engine 11.
	6:25-40 - record only sensor data that is definitely indicative of abnormality;
	11:20-40 - the sensor data includes a reception date for each time and a plurality of sensor records. The reception date and time are measured by use of the aforementioned internal clock (not shown) of the operation data collection device 100 and indicative of a date and time at which the plurality of sensor records are received.
	11:20-40 Each sensor record includes, for example, a component system ID, a sensor ID, and a sensor value. The component system ID is an ID for specifying, for example, the cooling water system, intake system, or exhaust system of the engine or the hydraulic fluid cooling system of the hydraulic system. The sensor ID, which is a sensor item, is a unique ID assigned to each sensor. A combination of the component system ID and sensor ID indicates what sensor in a heavy machine is the source of the sensor value;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Cahill to include the above limitations as taught by Fujiwara, in order to prevent an accident, (see: Fujiwara, 1:48-62).
	Regarding claims 2, 11, and 18 Cahill discloses ¶55 - the field devices are located, disposed in field environment, see figure 1; ¶58 and figure 2; however does not disclose the limitations below:
	Fujiwara discloses:
	“wherein generating, from the sensor readings, the input data set and the output data set comprises: identifying one or more sensors at the one or more intake locations and one or more sensors at the one or more outlet locations;” 5:35-55 detected at the inter-cooler inlet pressure sensor P1, the inter-cooler outlet temperature detected at the inter-cooler outlet temperature sensor T2, the inter-cooler outlet pressure detected at the inter-cooler outlet pressure sensor P2,
	“adding data associated with the one or more sensors at the one or more intake locations to the input data set; and adding data associated with the one or more sensors at the one or more outlet locations to the output data set.” 11:20-40 – the sensor data includes date and time, and each sensor record includes a an sensor id that is unique assigned to each sensor [inlet/input, outlet output]. 	
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 above.
	Regarding claims 5 and 14, Cahill discloses:
	wherein the electronic materials ledger is a blockchain. ¶96 – blockchain, ¶89;
	Regarding claims 6 and 15 Cahill discloses: 
	wherein the electronic materials ledger is a database system of ledger entries. ¶96 – distribute ledger for oil, water, electricity; transactions entries are related to materials;
	Regarding claim 7, Cahill discloses:
	determining one or more propagation attributes of a material in the materials container based one or more propagation rules. ¶114 - The field device may also provide parameter data 
	Claim(s) 3-4, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill and  Fujiwara combination as applied to claims 1, 10, and 17, and further in view of  Markham et al. (US 2003/0150909 A1, hereinafter Markham). 
	Regarding claims 3, 12, and 19, the combination, specifically Cahill discloses:
	transmitting a request to the electronic materials ledger for one or more electronic ledger entries, and receiving, in response to the request, a plurality of electronic ledger entries, wherein the plurality of electronic ledger entries comprises the first electronic ledger entry and the second electronic ledger entry. ¶140 retrieve each of the transactions involving a particular product from the distributed ledger using the identification information for the product;
	The combination does not disclose: wherein the request comprises a time interval; Markham  discloses ¶207 The financial reports system 56 shown in FIG. 1 may include a corporate-wide reporting system that allows remote users to track production, waste, delay, and/or profitability of a process, mill, sector, or other grouping of production operations, and to do so for any period of time or preset time interval;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Markham, in order to handle and track raw materials to improve the productivity of a process , (see: Markham,¶6).
	Regarding claims 4, 13, and 20, the combination, specifically Cahill discloses “data associated with the plurality of electronic ledger entries and corresponding time”, “data associated with the first electronic ledger entry and the data associated with the second electronic ledger entry”, “display the first electronic ledger entry and the second electronic ledger” ¶140 retrieve each of the transactions involving a particular product from the distributed ledger using the identification information for the product; see transactions of figures 7A-7c, 8-11; however does not specifically disclose wherein generating for display [data] comprises generating a time series display comprising data, wherein the time series display comprises the data. Markham discloses ¶207 The financial reports system 56 shown in FIG. 1 may include a corporate-wide reporting system that allows remote users to track production, waste, delay, and/or profitability of a process, mill, sector, or other grouping of production operations, and to do so for any period of time or preset time interval (e.g., current rates, cumulative results for any hour, day, week, month, year, etc., week to date, month to date, year to date, etc.) and with the ability to display and print the results by product grade or class, by machine type, by process, by production site, by sector, by customer, etc….Waste and delay may be displayed or reported according to sections of the machine or machines of either facility 32A, 32B (e.g., for a paper machine, the forming section, the press section, the drying section, the calendering section, the coating section, the reel section, the slitting section, etc.), with reports viewable by date, by grade, or by cross-direction region of the machines in any section (e.g., by slitter position when multiple slitters are used, spaced apart in the cross-direction). Reports may be formatted as tables, spreadsheets, bar charts, scatter plots, time series lines.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Markham, in order to handle and track raw materials to improve the productivity of a process, (see: Markham,¶6).
	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cahill and  Fujiwara combination as applied to claim 1, and further in view of  Heaton et al. (US 9.274,022 B2, hereinafter Heaton). 
	Regarding claim 8, the combination, specifically Cahill discloses [use] “the second electronic ledger entry to one or more other electronic ledger entries to determine an amount of material that entered the materials container” ¶118 - the field device may include several flow rates at various time periods in a series of transactions, and the flow rates as a function of time may be used to determine the amount of oil received at Plant A; however does not specifically disclose
	The combination does not specifically disclose “matching [data] to [another data] to determine an amount of material that entered a second materials container after exiting the materials container.” Heaton discloses: 4:55-67 and 5:1-7 - the control system 112 can determine a flow rate of the first dry material from the first storage tank 208 to the scale tank 202 by determining a weight change in the scale tank 202 and dividing the weight change by a time duration to transfer the first dry material;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Heaton, in order to decrease expensive and untimely job delays and expensive replacements/repairs that can be attributed to poor awareness of the bulk well material plant health , (see: Heaton, 2:50-60).
	Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cahill and  Fujiwara combination as applied to claims 1 and 10, and further in view of  SALIMAN et al. (US 20200005912 A1, hereinafter SALIMAN). 
Regarding claim 9 and 16, the combination discloses:	wherein generating, from the plurality of sensor readings, the input data set and the output data set comprises: for the materials container containing sensor data received at the intake locations of the materials container at a specific time, or the materials container containing sensor data received at the outlet locations of the materials container at the specific time; Cahill discloses ¶143 - a transaction is generated that includes the process plant data related to the process control element; (¶96) such as collect measurements regarding the shared resource such as an amount of oil obtained from the pipeline from fields devices; and Fujiwara discloses  5:35-55 detected data received in inlet and outlet locations 11:20-40 at specific time;
	The combination, specifically Cahill in view of Fujiwara already disclose the detection of two different datas and the inclusion of two different data in a ledger, see above; does not specifically disclose the format of the data “generating a first package, wherein the first package is a data structure that is formatted based on the electronic materials ledger;”. SALIMAN discloses ¶59 - Execution of step 445 may include performance of a series of steps required to format and/or package the data included in the received set of steps and/or associated data so that it is compatible with a blockchain and/or distributed ledger such as distributed ledger and/or blockchain 110.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by SALIMAN, in order to data to be compatible with a blockchain , (see: SALIMAN,¶59).
	Regarding the limitations “generating a second package, wherein the second package is a data structure that is formatted based on the electronic materials ledger.” does not patentable distinguish the claimed invention from the prior art, as it is a mere duplication of parts without first packaged being generated and formatted based on an electronic material ledger is the same as having a second packaged  being generated and formatted based on an electronic material ledger, and thus does not patentable distinguish the claimed invention from the prior art and the teach already cited by SALIMAN ¶59.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        M.R.     


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627